EX‑35.26 (logo) KeyBank Statement of Compliance For the Period of January 1 through December 31, 2016 (Reporting Period) Re: Transactions per Appendix A I, Craig Younggren, in my capacity as Senior Vice President of KeyBank National Association as successor by merger to KeyCorp Real Estate Capital Markets Inc., (KeyBank), do hereby state that: • A review of the Special Servicing activities of KeyBank during the Reporting Period and of its performance, pertaining to the Transactions and the related Agreements listed in Appendix A, has been made under my supervision, and, • To the best of my knowledge, based on such review, KeyBank has fulfilled all of its obligations pertaining to the Transactions and the related Agreements listed in Appendix A in all material respects throughout the Reporting Period. By: /s/ Craig Younggren Senior Vice President Date: 02/24/2017 KeyBank National
